Citation Nr: 0405526	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  99-08 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for left knee injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

Appellant had active military service from August 1991 to 
December 1991, and from March 1992 to August 1992.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Hartford, Connecticut, Regional Office (RO) that in part 
denied service connection for a left knee disability.  The 
Columbia, South Carolina, RO now has jurisdiction of the 
claims file.

In October 2000, the Board in part remanded the case to RO 
for further development.  A low back pain issue that was also 
remanded is now moot since the RO subsequently granted 
service connection for that condition.  RO completed that 
development and returned the case to the Board for further 
appellate review.  In August 2003, the Board remanded the 
case to RO to review the evidence added to the file since the 
last Supplemental Statement of the Case (SSOC) and 
readjudicate the case.  That has been accomplished, and the 
case has been returned to the Board.


FINDINGS OF FACT

1.  The appellant was seen in service for complaints of left 
knee pain, along with left hip and left "leg" pain.  The 
service medical records do not reveal any objective clinical 
evidence of knee abnormality or acquired left knee pathology.  
At separation examination, she reported leg cramps, no left 
knee disorder by history, and chronic left knee pain was 
noted.

2.  A definite continuing left knee disability was initially 
medically documented several years after service. 

3.  Appellant's left knee condition has been medically 
described, at least in part, as of a congenital origin.

4.  Appellant's variously diagnosed current left knee 
disorder was not caused by an in service occurrence or event, 
nor is it otherwise shown to be related to service.

5.  To the extent that there is a congenital defect of the 
left knee, that is not a disease or injury for which service 
connection is possible.  No intercurrent chronic knee 
pathology associated with a congenital left knee defect has 
been shown.


CONCLUSION OF LAW

A chronic acquired left knee disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  In this case it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  In this case, the claim had been filed, and initial 
adjudication had taken place before the VCAA was enacted.  
Thus, preadjudication notice was not provided nor was it 
possible.  The Court decision did not contain a remedy under 
such facts, and there appears to be no efficient remedy 
evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  There have also been final 
regulations promulgated to implement the new law.  See 66 
Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326).  This change in the 
law was generally considered to be applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
Since this appeal was pending before the Board on the date 
the VCAA was enacted, the Board will apply the provisions of 
the VCAA to this claim.  

Under the VCAA, VA must notify a claimant of the evidence 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Appellant's instant claim was submitted in 
June 1998.  The rating decision of February 1999 and the 
Statement of the Case in April 1999 detailed the reasons for 
the denial of service connection and the evidence RO 
consulted in making the rating decision; these documents also 
notified appellant of her appeal rights and procedures.  In 
March 2002 RO sent appellant a letter describing the evidence 
required to substantiate a claim for service connection; the 
letter also informed appellant of the new medical providers 
RO had obtained and information still needed from appellant.  
Similar information was included in the rating decision of 
December 2002 and the SSOC letters of January 2003 and 
September 2003.  The Board is aware of no other records or 
evidence that would be material toward this case.  The Board 
therefore finds that VA has no outstanding duty to inform 
appellant of any further information or evidence needed.

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating a claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159 (c) (2003).  RO pursued and obtained 
medical documentation from all private medical providers 
identified by the appellant; RO also obtained appellant's 
service medical record and her VA medical record.  RO 
afforded appellant two examinations at the VA medical center 
to determine whether the claim for service connection was 
medically supportable.  Appellant was afforded an opportunity 
to appear before a scheduled RO hearing, but appellant failed 
to appeal.  The Board accordingly finds that there is no 
outstanding duty on VA to assist appellant to develop her 
claim for adjudication.   

Since VA's duties to notify and assist appellant have been 
fulfilled, the Board finds that adjudication of the appeal, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to appellant.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  The Board will accordingly adjudicate the 
appeal, based upon the probative value of proffered evidence 
in the record in its whole.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000);  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).
  
II.  Factual Background

Appellant contends that her left knee disability did not 
exist prior to service, but rather originated in an incident 
in basic training in October 1991, during which she strained 
her knee during a long road march.  

Appellant's service medical record is on file.  Appellant's 
induction physical in March 1991 recorded no complaint or 
history of left knee or leg injury or defect.  Appellant's 
in-service medical records document a number of treatments 
for left knee pain.  In November 1991, she was seen with 
complaints of left knee and hip pain of 2 weeks duration.  
(Earlier records reveal only left hip complaints in October, 
with insidious onset following marching.)  It was noted that 
there was a previous history of the same.  She was given a 
limited profile and medication.  

When seen later in November 1991, she was seen again for left 
"leg" and hip pain.  There was reportedly pain on prolonged 
standing, walking, running, and crossing of he left leg.  
There was a full range of motion of the left lower extremity.  
An X-ray of the left knee in November 1991 showed no 
structural abnormality.  In April 1992, she was seen again 
for left hip and knee pain.  Pain was reportedly present for 
3 weeks or longer.  On examination it was noted that she was 
tender along the thigh and tibia.  Shin splints was the 
assessment.  On separation examination of July 1992, she gave 
a history of cramps in her legs, but denied a history of a 
"trick" or locked knee.  In the summary of defects, it was 
noted that there was chronic left knee pain.  She was 
separated secondary to a pregnancy. 

Appellant submitted a claim for service connection for leg 
injury (unspecified) in November 1992.   RO denied service 
connection by a rating decision in October 1993.  Appellant 
did not appeal that decision.

Appellant submitted a claim for service connection for 
bilateral leg injury (sciatic) in November 1995.  RO denied 
service connection by a rating decision in April 1996.  
Appellant did not appeal that decision.

Appellant submitted a claim for service connection for left 
knee pain and weakness in June 1998.  RO issued a rating 
decision in February 1999 denying service connection.  
Appellant submitted a timely appeal to the Board.  In 
conjunction with her appeal, appellant requested a hearing at 
the RO; a hearing was scheduled for March 2000 but appellant 
failed to appear.  

Also on file is a January 1996 letter from Dr. D.M.K., a 
private physician, which records appellant's theory of 
causation.  The letter states that the left leg pain is of 
uncertain etiology and that electromyography (EMG) would be 
appropriate.  A subsequent letter by the same physician in 
April 1996 records that an EMG was conducted but was 
unremarkable.  
A May 1998 pre-operative record by Dr. J.A.K., a private 
physician, documents planned surgery to remove a cyst from 
the anterior aspect of the lateral meniscus.  Dr. J.A.K. 
records the presence of a rotational deformity that cannot be 
surgically repaired; Dr. J.A.K. states that this deformity 
may be either due to an old injury or simply a congenital 
abnormality.  Dr. J.A.K.'s operative report in July 1998 
records that diagnostic arthroscopy showed normal medial 
meniscus, normal ACL, and normal patellofemoral joint.  Dr. 
J.A.K.'s post-operative report records that the condition was 
determined to be a large lateral cyst rather than a meniscus 
cyst.

A VA medical examination dated August 1998 records 
appellant's theory of causation.  The VA examiner did not 
have the medical record available for review.  The examiner's 
concluding diagnosis was chronic knee pain and evidence of 
chronic knee strain with medical lateral and collateral 
ligament laxity and iliotibial track tendonitis, with audible 
and palpable crepitus on the anterior aspect of the knee and 
on the patella on range of motion, indicating patella femoral 
syndrome.  The examiner also noted the history and evidence 
of left knee surgery for removal of cysts.  The examiner 
stated that appellant's condition appears to be service-
connected, since appellant had no problems prior to military 
service.

A December 1999 report by Dr. C.J.C., a private physician, 
records the appellant's theory of causation.  Her history of 
cyst surgery was noted.  Some pain had resolved post 
arthroscopy.  Dr. C.J.C.'s examination showed that the left 
leg is one centimeter shorter than the right.  The knee 
revealed no effusion, and had full range of motion.  
Appellant was able to extend the knee against gravity and 
against resistance without discomfort.  The physician noted 
increased medial/lateral glide with some patellofemoral 
crepitation and compression pain.  The knee showed an unusual 
instability pattern, in that appellant had reverse pivot 
shift and/or a posterolateral shift.  There was no 
instability in extension or flexion to varus/valgus.  There 
was no anterior drawer, Lachman, or any true pivot shift.  
Dr. C.J.C.'s impression was external tibial torsion resulting 
in patellar subluxation and posterolateral instability.  Dr. 
C.J.C. recommended further evaluation to determine if 
appellant had femoral anteversion since childhood, since 
appellant's present condition may be a developmental response 
in terms of the external tibial torsion to the internal 
torsion of the femur.

A VA medical examination of appellant's left knee was 
conducted in May 2002 in accordance with the Board's remand.  
The examiner had the C-file available.  The examiner 
particularly noted the operative record by Dr. J.A.K.   The 
examiner conducted an evaluation that found slightly more 
external rotation at the bimalleolar axis on the left than 
the right.  In specific response to the Board's question 
about the etiology of the left knee injury, the examiner 
stated that appellant apparently has a congenital condition 
where her femoral anteversion is decreased, which is likely 
the cause of her lateral knee pain.  This may have been 
exacerbated by minor injuries in service, but it is also 
likely that jobs and activities that that require standing 
will continue to hurt her.  (It is noted that the appellant 
had been employed at various times as a waitress.  The 
examiner's final assessment was chronic iliotibial band 
syndrome and patellar malalignment, with increased femoral 
retroversion, well documented by the medical record.  

A VA X-ray of appellant's left knee in June 2002 showed that 
the left knee was normal, with no arthritic change or joint 
space narrowing.

A VA medical examination of appellant's left knee was 
conducted in June 2003 in response to the Board's remand for 
review of recent evidence.  The examiner had access to the 
claims file.  The examiner opined that appellant's military 
service was not the antecedent cause of the meniscal cyst for 
which she received surgical treatment from a private 
physician.  The examiner also opined that appellant's 
military service did not exacerbate or worsen appellant's 
iliotibial band syndrome, a condition that the May 2002 VA 
medical examination had noted as congenital but perhaps 
exacerbated by the service.  The June 2003 examiner asserts 
that iliotibial band syndrome is a congenital condition, 
based on appellant's femoral retroversion.  The examiner also 
asserts that iliotibial band syndrome is not a permanent 
disability, although there is little a person could do on a 
daily basis that would not exacerbate the condition.  
Finally, the June 2003 examiner asserts that military service 
was not the root cause or antecedent cause of appellant's 
iliotibial band syndrome, and "certainly not" the cause of 
appellant's hypoplastic femoral condyles or femoral 
retroversion.

III.  Analysis

Service connection basically connotes that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection, must be considered on the basis of the places, 
types, and circumstances of his service as shown by his 
service records, the official history of each organization in 
which he served, his medical records, and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§ 3.303(a) (2003); see also 38 U.S.C.A. §§ 1110, 1131 (West 
2002).

In this case, the appellant was seen during her two periods 
of service for complaints of left hip, knee, and leg pain.  
She had occasional limited profiles and was given medication.  
She was not, however, discharged because of this pathology.

During service, despite her occasional specific complaints 
concerning the knee, no actual clinical pathology was 
identified.  X-rays and all other studies were normal.  In 
service, there are other findings, including shin splints, 
that are not knee specific.  At examination for separation, 
it was noted that there was chronic left knee pain, but there 
were not clinical abnormalities noted.  Moreover while she 
complained of leg cramps, there were no complaints of 
specific left knee pathology.

Post-service medical records do not reveal any treatment for 
the left knee in the immediate post-service period.  In 
summary, she was seen for knee pain complaints in 1996, but 
no specific pathology was identified.  She gave a history of 
pain since service, but there appears to have been no 
intervening treatment.  Subsequently a cyst was noted, and 
was treated with some reported resolution of the pain.

There have been VA examinations conducted, in part to 
determine etiology.  Ultimately it was concluded, after 
examination and review of the record, that current pathology 
was not related to service or occurrence therein.  This most 
recent examination and opinion are based on the most 
comprehensive review of the records and a comprehensive 
examinations.  There have been opinions to the effect that 
the disorder has existed since service.  These opinions 
however, are based in part on a history provided by the 
appellant, without clinical support.  There is no showing of 
a chronic acquired knee disorder in service.  She was seen on 
isolated occasions, and complaints included hip and leg pain.  
No chronic knee pathology was found.

Similarly, it was not for several years after service when 
such knee complaints were present in sufficient degree to 
require treatment.  After some workup, a cyst was found.  
Some of the pathology has been found to be congenital in 
nature.  As it was not noted or demonstrated in service, the 
exact characterization is not determinative.  Thus, service 
connection is not in order.

The Board has carefully reviewed the medical evidence 
provided by appellant's private physicians.  These physicians 
record appellant's theory of causation (i.e., that her left 
knee disorder originated in a hard forced march during basic 
military training) but provide no supporting clinical 
justification; further, none of these private physicians 
appear to have had access to appellant's service medical 
records when recording these opinions, and there is no 
indication that the private physicians intended these 
statements to be interpreted as their own clinical diagnoses.  
The Board notes that mere transcription of lay history, 
unenhanced by any additional medical comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993); Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993).  The Board accordingly does not 
consider the private medical records as probative in regard 
to the issue of in-service occurrence or aggravation.

The Board notes that the VA medical examination in August 
1998 opined that appellant's condition appears to be service-
connected, since appellant had no problems prior to military 
service.  Thus, the August 1998 VA medical examination 
contradicts the conclusions of the VA medical examinations in 
May 2002 and June 2003.  However, the examiner in August 1998 
did not have the medical file available for review, whereas 
the examiners in May 2002 and June 2003 did have access to 
the file.  Greater weight may be placed on one physician's 
opinion than another's, depending on such factors as the 
reasoning employed by the physicians and whether or not (and 
the extent to which) they reviewed prior clinicals and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).   
Among the factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  The Board accordingly 
finds the VA medical examinations of May 2002 and June 2003 
to be more probative than the VA medical examination of 
August 1998, since the examiners on those occasions had the 
C-file available for review, including the opportunity to 
review the opinion expressed in the August 1998 VA medical 
examination in formulating their own opinions.

The probative value of medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's personal knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches.  
As true with any piece of evidence, the credibility and 
weight to be assigned to these opinions are within the 
province of the Board as adjudicators. Guerreri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Here, the Board finds the VA 
medical examination of June 2003 to be the most probative 
medical evidence in regard to the etiology of appellant's 
left leg disorder.  The VA medical examiner had access to 
appellant's complete file, including service medical records 
and subsequent treatment records by VA and private medical 
providers.  The conclusion of the VA medical examiner, that 
the appellant's left knee disability is not due to military 
service, is not disputed by any competent medical opinion in 
the file regardless of source.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).   In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.

ORDER

Service connection for left knee disability is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



